The majority base the decision of the instant appeals on two grounds, viz., (1) that the respective affidavits of the candidates for nomination for the Superior Court on papers filed by the American Labor Party supply the requirements of the law in such regard, and (2) that equity is without jurisdiction of the controversy. I respectfully dissent as to both particulars. *Page 625 
In passing, one may perhaps be permitted to wonder whether this Court's decision on the merits of the first of the above propositions does not automatically deny the validity of the second. Ordinarily a court without jurisdiction of subject-matter is without authority to make any decision of substance in the cause. In any event, if there be no equitable jurisdiction of these cases, I think it is particularly unfortunate that a decision of the main question, as to the legal sufficiency of the affidavits required of judicial candidates for nomination by political bodies, was not left to an occasion when it can be raised in the manner and within the time which this Court now holds to be controlling. At its best, the present decision will constitute an open invitation to any candidate for judicial office to bring to his aid as many different nominating groups (i.e. political bodies) as he can supply with respective requisite signatures and a variety of supposedly inviting labels for them. The result will be a cluttering up of the election ballot for no better purpose than to multiply the number of times the particular candidate's name may appear thereon at the ensuing general or municipal election. Such a situation could proceed even to the point of threatening the availability of voting machines for use at an election. Assailants appear not to be lacking if there be a prospect of raising an obstacle. Cf. Davidowitz v. PhiladelphiaCounty, 324 Pa. 17, 20, 187 A. 585.
On the question of merit, I think that the affidavits of the candidates for nomination for judicial office on the papers filed by the American Labor Party are in open defiance of the requirements of the pertinent statutory provisions and that the Secretary of the Commonwealth violated his sworn legal duty when he permitted them to be filed.
The learned court below disposed of these cases exclusively on the ground that equity was without jurisdiction and expressly left undetermined whether the affidavits in question were a valid compliance with the *Page 626 
express requirements of the law pertinent to the circumstances. With the greatest respect for the views of my brethren, I think that, on that question, the majority opinion falls into error by failing to recognize and abide by the distinction which the legislature deliberately drew between nominationpetitions of political parties and nomination papers of political bodies and that, as a result, this Court mistakenly reads into the applicable provisions of the Election Code (Secs. 951 and 976, in particular) matter which is not there and which, purposely, was not intended to be there.
The Election Code plainly reveals the intended difference between nominations by political parties and nominations by political bodies with a meticulousness rarely surpassed in legislative draftsmanship. Compare, for example, the contiguous clauses (d) and (e) of Sec. 976 (Act of June 3, 1937, P. L. 1333, Art. IX, 25 P. S. § 2936). Furthermore, the intent which the legislature thus expressed so painstakingly has heretofore been judicially recognized and confirmed. In Prugh v. O'Hara,Secretary of the Commonwealth, 50 Dauphin County Reports 51 (1941), the late Judge Fox aptly said (p. 53), with respect to the Election Code of 1937, that "The legislature has drawn a distinction between a political party and a political body. . . . The matter is too clear for any prolonged discussion." (Underscoring is the author's). The learned judge further observed justifiably (p. 54) that "The language [of the Election Code] is clear and no other inference can be drawn from it than that the legislature used the terms political body and political party advisedly. . .". Cf. also Commonwealth v.Antico, 146 Pa. Super. 293, 302-303, 22 A.2d 204.
Clause (f) of Sec. 910 of the Election Code (25 P. S. § 2870) provides that the affidavit of a candidate for nomination by a political party shall aver, "unless he is a candidate for judgeof a court of record, that he is not a candidate for nomination for the same office of *Page 627 
any party other than the one designated in such petition;. . . . " (Emphasis supplied). Thus by specific exclusion, a candidate for nomination by a political party for judicial office is not required to make the "single-party-nomination" affidavit (required of candidates for all other offices) but is left free, as theretofore, to seek nomination by more than one political party. With respect to nominations by politicalbodies, however, Sec. 951, par. (e), clause (5) (25 P. S. § 2911), provides that there shall be appended to each nominationpaper offered for filing an affidavit by the candidate averring "that his name has not been presented as a candidate by nomination petitions for the same office to be voted for at the ensuing primary election, nor has he been nominated by any other nomination papers filed for the same office". Nowhere in the statute is a candidate for judicial office, who seeksnomination by a political body on nomination papers, excluded from making the "single-party-nomination" affidavit required expressly by Sec. 951 (regardless of the office sought) of candidates for nomination on papers filed by a political body.
These pointedly differing statutory requirements with respect to candidate affidavits for nomination by politicalparties on petitions and by political bodies on papers, as above pointed out, were not mere inadvertent inconsistencies. They represent a clear expression of deliberate legislative intent as is still further confirmed by Sec. 976. That section expressly lays upon the Secretary of the Commonwealth the duty of examining any nomination petition, certificate or paper presented in his office for filing and immediately thereupon directs that, —
"No nomination petition, nomination paper or nomination certificate shall be permitted to be filed if — . . . (d) in the case of nomination petitions, if nomination petitions have been filed for printing the name of the same person for the same office, except the office of judge of a court of record, upon the official ballot of *Page 628 
more than one political party; or (e) in the case of nominationpapers, if the candidate named therein has filed a nominationpetition for the same office for the ensuing primary, or has been nominated for the same office by nomination papers previously filed; . . .". (Emphasis supplied). The intended differentiation could hardly have been made more obviously apparent; nor the Secretary's legal duty, clearer.
There is, of course, ample justification for the legislature's permitting a candidate for judicial office to seek nomination on petitions filed in the primaries of any number of political parties. But, there is equally as much justification for the legislature's refusing a candidate for judicial office the privilege of multiplying his nominations by resorting to nomination papers filed by political bodies. It is unnecessary here to detail the reasons justifying the differentiation. It should be sufficient for present purposes that the legislature did make the distinction in terms which seem plain beyond possibility of misinterpretation. Nor does the distinction, thus legislatively made, discriminate against any one. It will hardly be disputed that, for all offices except judicial, political bodies may not file nomination papers for the nomination of candidates who are seeking nomination for the same office by a political party or who have been nominated for the same office on papers by another political body. Yet, I have never heard it suggested that the so-called Party-Raiding Act (now incorporated in the Election Code) is unconstitutionally discriminatory. Nor am I able to see any unconstitutional deprivation of one's right to stand for public office because of the denial to any group or political party of the privilege of nominating a candidate who has acted to have his name otherwise appear on a primary ballot.
In the case of the affidavits of the respective candidates for nomination for judicial office by the political body here involved, each candidate swore (and of course *Page 629 
quite truthfully) that he was a candidate for nomination by a political party for the same office. That affidavit was a manifest non-compliance with the requirement of clause (5), paragraph (e) of Sec. 951 which deals with the affidavit required of a candidate seeking nomination on nominationpapers (candidates for judicial office notably not being excluded in such instance). Consequently, the Secretary of the Commonwealth by accepting and filing the American Labor Party nomination papers, with their deliberate non-complying candidate affidavits, violated his positive duty imposed by Sec. 976 which, as already appears, directs (without regard for the office sought) that "No nomination paper . . . shall be permitted to be filed if . . . the candidate named therein has filed a nomination petition for the same office for the ensuing primary. . .". Thus, the candidates' affidavits (not being amendable in the unalterable factual situation) were not only fatally defective because they were directly contrary to the statutory requirement in the premises but the Secretary of the Commonwealth, moreover, accepted for filing and accredited what the statute specifically directs shall not be permitted to be filed.
That action constituted an unlawful act. In Commonwealth v.Antico, supra, the Superior Court said (pp. 302-303) that "The Election Code of 1937 prescribed the procedure that must be followed by a political body to get its candidates on the ballot for a general or regular election. . . . The illegal procurement of a place on the ballot for the candidates of a political body, by violating the provisions of the Election Code, is an unlawful act, which interferes with a free and fair election, (Winston v. Moore, 244 Pa. 447, 457-8, 91 A. 520), . . ." The fact that the Antico case was a criminal proceeding would not make the action complained of any less illegal when questioned in a civil proceeding. See also Prugh v. O'Hara, supra, where Judge Fox said (p. 54) that where nomination "papers are defective, because they *Page 630 
have not complied with the provisions of the statute, . . . the papers cannot have the effect of placing such nominees on the ballot." Yet, that is the effect which the Secretary of the Commonwealth intentionally gave to the papers here in question which are obviously defective on the basis of the requirements of the statute.
If the action of the Secretary of the Commonwealth in respect of the nomination papers in question was violative of his bounden legal duty (as I believe it patently was), was the violation cognizable only at law on objections filed within the seven-day period as allowed by Sec. 977 of the Election Code? I do not think so.
Equity has jurisdiction to restrain the commission of acts contrary to law. The exertion of equity's power in such regard is not limited merely to cases where property rights are involved. The jurisdiction has been, and may be, exercised where a lack of redress otherwise, under the circumstances, threatens the public interest and welfare. And, we have it on the authority of Commonwealth v. Antico, supra, that "The illegal procurement of a place on the ballot for the candidates of a political body, by violating the provisions of the Election Code, is an unlawful act. . .". The Secretary's action in making possible the illegal procurement of a place on the ballot for the candidates of the American Labor Party was no less.
Thus, equity's jurisdiction to restrain or prevent the commission of an act contrary to law may be exercised where the acts complained of consist of violations of the election laws. In Kearns v. Howley, 188 Pa. 116, 41 A. 273, which arose on a bill for an injunction against the chairman and secretary of the county committee of a political party, no property right existed in the plaintiffs or in others as members of the county committee. The lower court took jurisdiction of the bill and granted relief notwithstanding that unincorporated associations were expressly excluded by the Act of June 16, 1836, P. L. 784, from the jurisdiction there granted equity to *Page 631 
supervise and control all corporations. In reversing, this Court said, (pp. 120, 121) that "The court below we think was misled into claiming for the courts of Pennsylvania enlarged chancery powers, because of the tendency of our late legislation [it was then 1898] to regulate primary elections and prevent fraud and corruption by the election officers.It may be, if this bill had aimed to prevent a threatenedviolation of law by any of these officers, it could have beenmaintained. But there is no statutory injunction or prohibitiondirected to chairmen and secretaries of county committees; . . .". (Emphasis supplied). True enough, the emphasized portion of the statement above quoted is a dictum but it is no worse for so being if the concession therein embraces, as I believe it does, a correct conception of the law.
In Lamb's Nomination Petition, 251 Pa. 102, 96 A. 255, where nomination petitions under the Act of July 12, 1913, P. L. 719, were set aside on petition to the court, it does not appear from the report of the case nor from the paper books or record on appeal whether the action was instituted within the five days allowed by Sec. 8 of the applicable statute (Act of 1913) for instituting proceedings to set aside any nomination petition. But even if it was so instituted, the case poses a very pertinent query. In the Lamb case, the nomination petitions which had been filed were for offices which, under the law, were not to be filled at the ensuing municipal election. Suppose the time for filing objections to nomination petitions (then five and now seven days) had elapsed without any one's having filed objections, would equity be powerless to save the citizens of the Commonwealth a large useless expense? Would its jurisdiction in such circumstances (a clear violation of the law) not be exercisable to prevent the appropriate county board or state official from certifying the abortive nominations for printing on ballots where they could have no ultimate valid effect? *Page 632 
Just recently, in Koch Election Contest Case, 351 Pa. 544,41 A.2d 657, where there were "uncontroverted violations of the Election Code by the [election] board", we authorized the filing of a petition nunc pro tunc for a contest of the result as certified by the election board notwithstanding that the petitioner had allowed the time for filing objections to pass without acting. Our action in the Koch case afforded a purely equitable remedy in order to prevent an apparent violation of the election laws, through the certification of an erroneous return of the count. The learned court below distinguished theKoch case from the present on the ground that the petitioner in that case had been lulled to sleep by the manner in which the election officers had failed to perform their statutory duty. Even so, what was said in the Koch case in relief of the petitioner from laches was not the basis for the jurisdiction but merely in exculpation of the supplicating petitioner. Could anything be more soporific than an indulgence of the presumption, to which every citizen should be entitled, that a sworn public official will perform the duties of his office according to the law as written?
It seems to me that equity's jurisdiction to prevent or restrain acts contrary to law, such as are here complained of, is not open to doubt and that the only question in regard to an exercise of such jurisdiction is whether the equitable remedy has been abated or suspended by the interposition of a legal remedy. If it has been, then equity will refrain from exercising its jurisdiction. But, the legal remedy must befull, adequate and complete before it can serve to oust equity's jurisdiction. With this view, the learned court below seems to be in agreement. That court said early in its opinion that "In approaching this case we recognize that the legal remedy must be adequate in order to oust jurisdiction in equity." Where the learned court below went wrong, in my opinion, was in concluding that the remedy by objections filed to nomination petitions or *Page 633 
papers within seven days after the last day for filing the petitions or papers, as provided by Sec. 977 of the Election Code, afforded the plaintiffs a legal remedy of required adequacy. With that, I cannot agree.
Aside from conferring the right to file objections to nomination petitions and papers, all Sec. 977 does is to clothe such petitions and papers with a conclusive presumption of validity if objections thereto are not filed within the time specified. That provision may be considered so to render conclusive all matter intrinsic to such petitions and papers, — the object of attack. But, I cannot believe that the legislature thereby intended to or did provide for the legally presumed validity of an obviously illegal official act outside of the petitions or papers. The illegal act basic to these cases was the Secretary's accepting and accrediting for filing what the law expressly says shall not be permitted to be filed. His action in such regard was wholly extrinsic to the papers. They (the papers) enter the case only for evidentiary purposes upon a determination whether the Secretary failed to discharge his duty when he allowed a nomination paper to be filed in a form which the law directs he shall not permit to be filed. The provision for filing objections, as contained in Sec. 977, does not embrace a proceeding for restraining the Secretary of the Commonwealth from committing an act contrary to law. Nor is such a remedy at law elsewhere provided. Consequently equity's jurisdiction was not thereby ousted. It continues to afford not only the full and complete remedy but actually the only remedy.
It may be suggested that Sec. 977 provides, inter alia, for the filing of objections relating "to material errors or defects apparent on the face of the nomination petition or paper, or on the face of the accompanying or appended affidavits" and that, therefore, the invalid affidavits could have been questioned by the filing of objections to the papers. But, that provision contemplates objections to such apparent material errors or defects *Page 634 
as are amendable. The provision itself plainly so implies. There is no duty under Sec. 977 to question by objection an error or defect in a nomination petition or paper which is admittedly unamendable and which violates the statute. In that situation, the Secretary of the Commonwealth commits an illegal act when he permits such a paper to be filed and, for that, Sec. 977 does not prescribe the remedy.
But even if there is a remedy at law to set aside nomination petitions or papers where the invalid affidavits appended thereto are unamendable, it is by no means a full, adequate and complete remedy. The nomination papers here in question were filed on the last day available for that purpose (May 9, this year). The seven days for filing of objections thereto automatically began to run from that date. But the Secretary of the Commonwealth had a "reasonable time" under the statute (Sec. 976) to examine the papers after their filing. Such papers do not actually become legally operative actsuntil the Secretary has accredited them for filing. See Boordv. Maurer, 343 Pa. 309, 314, 22 A.2d 902. In the meantime, no one is bound to assume that the Secretary will not do his duty in regard thereto. And so, the seven days could readily be consumed before it becomes apparent that the Secretary will accredit and act upon papers legally invalid on their face. Can it be said that in such circumstances the remedy at law is so full and complete as to oust equity's jurisdiction? It is no answer to suggest that, if the Secretary evinced an intention to delay his action until the seven days had elapsed, he could at once be mandamused. Public officials are expected to perform their duties as prescribed by law and not have to be forced so to act by adversary proceedings.
Speaking of mandamus, I think the Secretary would have been well advised had he denied filing privileges to the nomination papers here involved and left the rectitude of his action in such regard to be determined by *Page 635 
a mandamus proceeding at the instance of the American Labor Party, its candidates or members. No question of jurisdiction could then have been raised to thwart a decision on the merits in the court below.
I should reverse the decrees and remand with directions that injunctions issue restraining the Secretary of the Commonwealth from certifying the nominees of the American Labor Party for places on the November ballot.